DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo (US Pub. 2020/0022089).
Regarding claim 1, Guo discloses a method comprising: 
receiving, by a first wireless device from a base station, one or more configuration messages comprising a plurality of sidelink feedback resources (par.0156 “a resource pool for sidelink”, par.0180 “information of slot location in sidelink….reference signal sequences”, par.0181-0182 “report the sidelink CSI”, par.0121 “report the CSI sidelik….allocation to the gNB”, par.207) via one of a system information block or a radio resource control message (par.0156); 
determining (par.014), based on a received signal power from the base station (par.013 “a downlink reference signal to measure a downlink channel from the BS”, par.0270-217 “the pathloss”), a sidelink feedback resource of the plurality of sidelink feedback resources (par.013 “PSSCH”, “ PSCCH”, par.014 “the sidelink is established between the UE and another UE”, par.0297-301); and 

Regarding claim 3, Guo discloses the received signal power from the base station comprises a pathloss (par.013 “a first pathloss for the downlink channel between the UE and the BS”) comprising a reference signal transmission power minus a RSRP (par.0312).  
Regarding claims 4 and 13, Guo discloses based on the received signal power from the base station (par.013 “a downlink reference signal to measure a downlink channel from the BS”, par.0207, 0270-217 “the pathloss”), a transmission power of the sidelink feedback signal (par.0297-301).  
Regarding claims 5 and 14, Guo discloses receiving, by the first wireless device from the base station, one or more messages comprising one or more conditions for at least two of the plurality of sidelink feedback resources (par.092-093 “resource pool…..parameters”, par.0134 “the UE can select some sidelink resource from the configure resource pool based on some channel assessment criterion”).  
Regarding claims 6 and 15, Guo discloses determining, based on the received signal power from the base station satisfying one or more conditions, a sidelink feedback resource (par.013-014, par.0136 “QoS requirement”, par.0269 “the UE-A can include the pathloss of some expected transmission communication range”, par.0270-0271).  
Regarding claims 7 and 16, Guo discloses the one or more conditions comprise a bound of the received signal power from the base station (par.013-014, 0270-0271, 
Regarding claim 8, Guo discloses the sidelink feedback signal comprises a hybrid automatic repeat request (HARQ) feedback (par.0297 “sidlink feedback channel…….HARQ ACK/NACK”).  
Regarding claims 9 and 18, Guo discloses receiving, by the first wireless device from the second wireless device, one or more transport blocks via a physical layer sidelink shared channel (par.0128).  
Regarding claims 10 and 19, Guo discloses transmitting, by the first wireless device, the sidelink feedback signal in response to the receiving of one or more transport blocks (par.0128).  
Regarding claim 11, Guo discloses everything as claim 1 above.  More specifically, Guo discloses one or more processors;1Docket No.: 19-1070U memory storing instructions (par.018 “computer programs….readable program code”, par.067-068, 070).  
Regarding claim 17, Guo discloses the sidelink feedback signal comprises a hybrid automatic repeat request (HARQ) feedback (par.0297 “sidlink feedback channel…….HARQ ACK/NACK”) or a channel state information CSI feedback (par.0316).  
Regarding claim 20, Guo discloses everything as claims 1 and 11 above.  More specifically, Guo discloses a base station comprises one or more processors;1Docket No.: 19-1070U memory storing instructions (par.018 “computer programs….readable program code”, par.058-059).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US Pub. 2020/0022089) in view of Kim (US Pub. 2020/0077434).
Regarding claims 2 and 12, Guo discloses different antenna would cause different interferference level to the gNB (par.0311).  However, Guo fails to the received signal power from the base station comprises a reference signal received power (RSRP) comprising a linear average of power contributions of resource elements of one or more antenna ports that carry reference signals configured for RSRP measurements.
Kim discloses the received signal power from the base station comprises a reference signal received power (RSRP) comprising a linear average of power contributions of resource elements of one or more antenna ports that carry reference signals configured for RSRP measurements (par.0384).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to modify the system of Guo with the above teaching of Kim in order to perform operation between antenna ports capable in a QC/QCL relation as suggested by Kim (par.0378-383).

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314



	/TU X NGUYEN/           Primary Examiner, Art Unit 2642                                                                                                                                                                              
	68